COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
SERGIO APORTELA,                                          )
                                                                              )              
No.  08-05-00396-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                 384th District Court
THE STATE OF TEXAS,                                     )
                                                                              )            
of El Paso County, Texas
Appellee.                           )
                                                                              )               
(TC# 20030D04554)
                                                                              )
 
 
O
P I N I O N
 
Appellant Sergio
Aportela attempts to appeal from his conviction for the offenses of aggravated
sexual assault of a child (Count II) and indecency with a child by sexual
contact (Count III).  Finding that
Appellant has not complied with Rule 25.2 of the Texas Rules of Appellate
Procedure, we dismiss the appeal.




Rule 25.2(a)(2)
governs the defendant=s
right to appeal in a criminal case and requires that the trial court enter a
certification of the defendant=s
right of appeal in every case in which it enters a judgment of guilt or other
appealable order.  Tex.R.App.P. 25.2.  Likewise, Rule 25.2(d) requires that the
trial court certify whether the defendant has a right of appeal under Rule
25.2(a)(2).  Tex.R.App.P. 25.2(d). 
An appellate court is required to dismiss an appeal if a certification
that shows the defendant=s
right of appeal has not been made part of the appellate record.  See Tex.R.App.P.
25.2(d).
Appellant filed a
timely notice of appeal but the record does not include the trial court=s certification of the defendant=s right to appeal as required by Rules
25.2(a)(2) and 25.2(d).  The Clerk=s Office notified Appellant that a
certification had not been filed and requested that Appellant file the
certification within thirty days; otherwise, the appeal would be dismissed
pursuant to Rule 25.2(d).  Appellant has
not complied with our request.
Accordingly, the
appeal is dismissed for want of jurisdiction.
 
 
April
13, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)